Citation Nr: 1502508	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  05-18 763	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to July 8, 2014, and a rating in excess of 50 percent since July 8, 2014, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  Jurisdiction of the claim resides with the St. Petersburg, Florida VA Regional Office (RO).  

In a November 2014 rating decision, the AMC granted a 50 percent rating for PTSD effective July 8, 2014.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the maximum rating available was not granted, the issue remained in appellate status. 
  

FINDINGS OF FACT

On November 21, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

Criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MATTHEW W. BLACKWELDER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


